DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed April 01, 2021.
Claim 1 has been amended.
Claims 5-7 have been cancelled.
Claims 8-15 have been newly submitted.
Claims 1-4 and 8-15 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02, 2021 is being considered by the examiner.
Response to Arguments
The previous rejection under 35 USC 112(b) to claim 5 is moot because claim 5 has been cancelled, however the proposed amendments have introduced a new ground of rejection under 35 USC 112(b) as discussed in the rejection below.
Applicant’s arguments filed April 01, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
The Examiner alleges that the claims are directed to organizing human activity and mental processes. The Applicant respectfully disagrees. The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance thereafter) states "(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion)." The Applicant respectfully submits that the claims do not recite subject matter that falls within any of these mental processes.
Examiner respectfully disagrees. The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because reallocating reservations based on acceptance of a transfer fee can be practically performed in the human mind. The addition of the quota manager and communication device are mere instructions to apply the identified abstract idea using a generic computer. The mere presence of a generic computer in the claims does not disprove that the claims recite a mental process. See MPEP 2106.04(a)(2)(III)(C). 

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
Further, the 2019 Guidance further states "[c]laims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except as follows: In the rare circumstance in which a USPTO employee believes a claim limitation that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea...the examiner should bring the application to the attention of the Technology Center Director. Any rejection in which a claim limitation, which does not fall within the enumerated abstract ideas (tentative abstract idea), is nonetheless treated as reciting an abstract idea must be approved by the Technology Center Director (which approval will be indicated in the file record of the application), and must provide a justification for why such claim limitation is being treated as reciting an abstract idea."
Examiner respectfully disagrees. The claims fall within the method of organizing human activity grouping and the mental process grouping. The claims recite a methods of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) because the 

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission Claim 1 includes a first vehicle and a second vehicle wherein the first vehicle agrees to pay the second vehicle, however the limitation “the allocation reception fee is set to be higher for an electric vehicle than for a plug-in hybrid vehicle” omits the relationship of which vehicle is the electric vehicle and which vehicle is the plug-in hybrid vehicle. Therefore, the claims fail to particularly point out and distinctly claim the arrangement between the first vehicle and second vehicle that causes the fee to be higher. In other words, it is not clear if the fee is higher when the electric vehicle is receiving a fee from a hybrid or if the fee is higher when the electric vehicle is paying a fee to a hybrid. 
Claims 2-4 depend upon claim 1 and therefore inherit the above rejection of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-4 and 8-15 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 12, as a whole, are directed to the abstract idea of managing vehicle charging reservations, which is a method of organizing human activity and a mental process. The claims recite a 
With regards to Claims 2-4, 9-11, and 13-15, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: presenting the allocation request fee, inquiring of the user of the second vehicle, allocating the reservation, and inquiring of the user of the first vehicle.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 12 recite the additional elements: a server, a central processing unit, a memory, an input/output port, a communication device, a communication network, an electrically powered vehicle, and a power storage device which are used to perform the managing reservation steps. The 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of making vehicle reservations in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing reservation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a server, a central processing unit, a memory, an input/output port, a communication device, and a communication network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a server (Specification p. 8), a central processing unit (Specification p. 8), a memory (Specification p. 8), an input/output port (Specification p. 8), a communication device (Specification p. 8), a communication network (p. 7), an electrically powered vehicle (Specification p. 7), and a power storage device (Specification p. 9). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a server, a central processing unit, a memory, an input/output port, a communication device, and a communication network. See MPEP 2106.05(f). The claims limit the field of use by reciting charging electrically powered vehicles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al. (U.S. P.G. Pub. 2014/0089016 A1), hereinafter Smullin, in view of Solomon et al. (U.S. P.G. Pub. 2015/0202975 A1), hereinafter Solomon.

Claim 1. 
Smullin discloses a charging reservation server for an electrically powered vehicle (Smullin [0048]), the charging reservation server being configured to make a charging reservation for a plurality of vehicles each including a power storage device configured to be charged with electric power supplied from outside each of the plurality of vehicles, the charging reservation server comprising: 
a quota manager including a central processing unit, memory, and an input/output port through which various signals are input/output (Smullin [0048]); and
a communication device configured to communicate with each of the plurality of vehicle through a communication network and configured to allow bidirectional communication between the quota manager and the communication network (Smullin [0035], [0048]);
the quota manager configured to: 
manage allocation of a charging reservation quota defined by a charging location and a charging time zone in accordance with information transmitted from each of the plurality of vehicles, the plurality of vehicles including a first vehicle and a second vehicle (Smullin [0032] a motorist can reserve space for parking in a parking pool; [0035] motorist may use GPS to interact with centralized parking services; [0049] users access parking servers; [0050] parking data includes reservations and a waitlist of reservation requests; [0061] reservation request includes location of the parking pool and duration or a start and end time; [0066], [0068] reservation record added to the reservation list); and 
when the first vehicle requests allocation of a reservation quota in a state where the reservation quota is allocated to the second vehicle (Smullin [0056] a driver in dire need of a charge and there are no charging stations free of parking with charging reservations), allocate the reservation quota to the first vehicle on conditions that 
a user of the second vehicle agrees to transfer the reservation quota (Smullin [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
a user of the first vehicle pays an allocation reception fee for receiving allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), 
wherein the user of the second vehicle obtains an allocation transfer fee by transferring the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
Regarding the following limitation: 
the allocation reception fee is set to be higher for an electric vehicle than for a plug-in hybrid vehicle.
Smullin discloses paying a premium fee for a charging reservation (Smullin [0056]), however Smullin does not disclose how to set the allocation reception fee. Solomon discloses that electric vehicle operators have priority over plug-in hybrid operators and a payment may be used to increase a vehicle operators priority (Solomon [0042] electric vehicle operators may have priority in queues including battery only EVs having priority over EV operators using plug-in hybrid electric vehicles wherein an EV 

Claim 2. 
Smullin in view of Solomon teaches all of the elements of claim 1, as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation reception fee to the user of the first vehicle when the first vehicle requests allocation of the reservation quota (Smullin [0054] parking services communicates by phone, text, email, or display at a charging station; [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
inquire of the user of the second vehicle, when the user of the first vehicle agrees to pay the allocation reception fee, as to whether the user of the second vehicle can agree to transfer 

Claim 3. 
Smullin in view of Solomon teaches all of the elements of claim 2, as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation transfer fee to the user of the second vehicle when the quota manager inquires of the user of the second vehicle as to whether the user of the second vehicle can agree to transfer the reservation quota or not (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
allocate the reservation quota to the first vehicle when the user of the second vehicle agrees to the allocation transfer fee (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).

Claim 4. 
Smullin in view of Solomon teaches all of the elements of claim 1, as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation transfer fee to the user of the second vehicle when the first vehicle requests allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
inquire of the user of the first vehicle, when the user of the second vehicle agrees to transfer the reservation quota with the allocation transfer fee, as to whether the user of the first 

Claim 8. 
Smullin discloses a charging reservation server for an electrically powered vehicle (Smullin [0048]), the charging reservation server being configured to make a charging reservation for a plurality of vehicles each including a power storage device configured to be charged with electric power supplied from outside each of the plurality of vehicles, the charging reservation server comprising: 
a quota manager including a central processing unit, memory, and an input/output port through which various signals are input/output (Smullin [0048]); and 
a communication device configured to communicate with each of the plurality of vehicle through a communication network and configured to allow bidirectional communication between the quota manager and the communication network (Smullin [0035], [0048]); 
the quota manager configured to: 
manage allocation of a charging reservation quota defined by a charging location and a charging time zone in accordance with information transmitted from each of the plurality of vehicles, the plurality of vehicles including a first vehicle and a second vehicle (Smullin [0032] a motorist can reserve space for parking in a parking pool; [0035] motorist may use GPS to interact with centralized parking services; [0049] users access parking servers; [0050] parking data includes reservations and a waitlist of reservation requests; [0061] reservation request includes location of the parking pool and duration or a start and end time; [0066], [0068] reservation record added to the reservation list); and 
when the first vehicle requests allocation of a reservation quota in a state where the reservation quota is allocated to the second vehicle (Smullin [0056] a driver in dire need of a 
a user of the second vehicle agrees to transfer the reservation quota (Smullin [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
a user of the first vehicle pays an allocation reception fee for receiving allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), wherein 
the user of the second vehicle obtains an allocation transfer fee by transferring the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
Regarding the following limitation:
the allocation reception fee is set to be higher when the user of the first vehicle designates at least one of the charging location and the charging time zone having a predetermined width than when the user of the first vehicle designates at least one of the charging location and the charging time zone having a width wider than the predetermined width.
Smullin discloses paying a premium fee for a charging reservation (Smullin [0056]), however Smullin does not disclose how to set the allocation reception fee. Solomon discloses that electric vehicle operators who approach a maximum time limit may lose their queue priority and lower priority users may receive priority by paying a premium (Solomon [0042] an EV operator may receive priority by 

Claim 9. 
Smullin in view of Solomon teaches all of the elements of claim 9 as shown above in claim 2.

Claim 10. 
Smullin in view of Solomon teaches all of the elements of claim 10 as shown above in claim 3.

Claim 11. 
Smullin in view of Solomon teaches all of the elements of claim 11 as shown above in claim 4.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al. (U.S. P.G. Pub. 2014/0089016 A1), hereinafter Smullin, in view of Solomon et al. (U.S. P.G. Pub. 2015/0202975 A1), hereinafter Solomon.

Claim 12. 
Smullin discloses a charging reservation server for an electrically powered vehicle (Smullin [0048]), the charging reservation server being configured to make a charging reservation for a plurality of vehicles each including a power storage device configured to be charged with electric power supplied from outside each of the plurality of vehicles, the charging reservation server comprising: 
a quota manager including a central processing unit, memory, and an input/output port through which various signals are input/output (Smullin [0048]); and 
a communication device configured to communicate with each of the plurality of vehicle through a communication network and configured to allow bidirectional communication between the quota manager and the communication network (Smullin [0035], [0048]); 
the quota manager configured to: 
manage allocation of a charging reservation quota defined by a charging location and a charging time zone in accordance with information transmitted from each of the plurality of vehicles, the plurality of vehicles including a first vehicle and a second vehicle (Smullin [0032] a motorist can reserve space for parking in a parking pool; [0035] motorist may use GPS to interact with centralized parking services; [0049] users access parking servers; [0050] parking data includes reservations and a waitlist of reservation requests; [0061] reservation request includes location of the parking pool and duration or a start and end time; [0066], [0068] reservation record added to the reservation list); and 
when the first vehicle requests allocation of a reservation quota in a state where the reservation quota is allocated to the second vehicle (Smullin [0056] a driver in dire need of a charge and there are no charging stations free of parking with charging reservations), allocate the reservation quota to the first vehicle on conditions that 
a user of the second vehicle agrees to transfer the reservation quota (Smullin [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
a user of the first vehicle pays an allocation reception fee for receiving allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), wherein 
the user of the second vehicle obtains an allocation transfer fee by transferring the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
Regarding the following limitation:
the allocation reception fee is set to be higher for a daytime zone than for a midnight time zone (Lee [0005] mid-night electricity is less expensive).
Smullin discloses paying a premium fee for a charging reservation (Smullin [0056]), however Smullin does not disclose how to set the allocation reception fee. Lee discloses that electric vehicle operators get the less expensive electricity at mid-night (Lee [0005] mid-night electricity is less expensive). One of ordinary skill in the art would have recognized that applying the known technique of charging less for electricity at mid-night of Lee to the premium fee of Smullin would have yielded 

Claim 13. 
Smullin in view of Lee teaches all of the elements of claim 12 as shown above. Additionally, Smullin discloses all of the elements of claim 13 as shown above in claim 2.

Claim 14. 
Smullin in view of Lee teaches all of the elements of claim 13 as shown above. Additionally, Smullin discloses all of the elements of claim 14 as shown above in claim 3.

Claim 15. 
Smullin in view of Lee teaches all of the elements of claim 12 as shown above. Additionally, Smullin discloses all of the elements of claim 15 as shown above in claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628